Case 8:20-cv-02696-MSS-AEP Document 1-1 Filed 11/16/20 Page 1 of 3 PageID 13
                                                                                        EXHIBIT A



                                                               IN THE CIRCUIT COURT OF THE
                                                               TENTH JUDICIAL CIRCUIT IN
                                                               AND FOR POLK COUNTY,
                                                               FLORIDA

 MELANIE EVE DESERRES,
                                                               CASE NO.::
                Plaintiff,

 Vs.

 PETCO ANIMAL SUPPLIES STORES,
 INC.,

                Defendant.


                                              COMPLAINT

        COME NOW, the Plaintiff, MELANIE EVE DESERRES by and through their

 undersigned attorney, and sues the Defendant, PETCO ANIMAL SUPPLIES STORES, INC.,

 hereinafter referred to as "PETCO," and alleges as follows:

          1.    This is a civil action for damages which exceeds the sum of Thirty Thousand and

   00/100 Dollars ($30,000.00), exclusive of costs, interest, and attorney's fees.

          2.    At all times material hereto, Plaintiff, MELANIE EVE DESERRES, is a resident

   of Polk County, Florida.

          3.    That at all times material to this cause of action, the Defendant, PETCO, was and

   is a foreign corporation authorized to do a.nd doing business in the State of Florida and the

   owner and in possession of its business known as PETCO with a store located at 4139 US Hwy

   98 N, Lakeland, Polk County, Florida, said business being that of a pet retail store, open to the

   general public, including the Plaintiff.
Case 8:20-cv-02696-MSS-AEP Document 1-1 Filed 11/16/20 Page 2 of 3 PageID 14
                                                                                           EXHIBIT A




          4.    On or about September 20, 2019, the Plaintiff, MELANIE EVE DESERRES,

   sustained injuries when she slipped on a puddle of urine on Defendant, PETCO's store located

   at 4139 US Hwy 98 N, Lakeland, Polk County, Florida.

          5.    At said time and place, the Plaintiff, MELANIE EVE DESERRES, was lawfully

   upon the store and/or premises located at 4139 US Hwy 98 N, Lakeland, Polk County, Florida

   owned and/or maintained by Defendant, PETCO, who owed Plaintiff, MELANIE EVE

   DESERRES a duty to exercise reasonable care for his safety.

          6.    At said time and place, Defendant, PETCO breached its duty owed to Plaiiitiff by

   committing one or more of the following omissions or commissions:

               a. Negligently failing to maintain or adequately maintain the urine on its floor, and

                  failure to post any caution signs, thus creating a hazardous condition to

                  members of the public walking on said floor, including the Plaintiff herein, thus

                  creating an unreasonably dangerous condition for Plaintiff;

               b. Negligently failing to inspect or adequately warn the Plaintiff of said urine on

                   the floor to ascertain whether it constituted a hazard to pedestrians utilizing said

                   floor, including the Plaintiff, MELANIE EVE DESERRES;

               c. Negligently failing to inspect or adequately warn the Plaintiff of the danger of

                   the urine on its floor, when Defendant, PETCO, knew or through the exercise of

                   reasonable care should have known that it was unreasonably dangerous and that

                   Plaintiff was unaware of same; and

               d. Negligently failing to correct or adequately correct the unreasonably dangerous

                   condition when said condition was either known to Defendant or had existed for
Case 8:20-cv-02696-MSS-AEP Document 1-1 Filed 11/16/20 Page 3 of 3 PageID 15
                                                                                                        EXHIBIT A



                  a sufficient length of time such that Defendant should have known of same had

                  Defendant exercised reasonable care.

          7.    As a result of Defendant, PETCO's negligence, the Plaintiff, MELANIE EVE

  DESERRES sustained injuries when she slipped on urine on the floor on Defendant, PETCO's

  store located at 4139 US Hwy 98 N, Lakeland, Polk County, Florida.

          8.    As a direct and proximate result of the negligence of Defendant, PETCO, the

  Plaintiff, MELANIE EVE DESERRES suffered bodily injury in and about her body and

  cxtrcmitics, resulting in pain and suffering, disability, disfigurenient, permaiient aad significant

  scarring, mental anguish, loss of the capacity for the enjoyment of life, expense of

  hospitalization, medical and nursing care and treatment, loss of earning, loss of the ability to

  earn money, and aggravation of previously existing condition. The losses are either permanent

  or continuing and Plaintiff will suffer the losses in the future.

        WHEREFORE, the Plaintiff, MELANIE EVE DESERRES, demands judgment for

 damages against Defendant, PETCO ANIMAL SUPPLIES STORES, INC., and other such relief

 deemed,;prop'er:by the court. Plaintiff also demand a trial by jury on all issues so triable.

        °'DATED thiss""I day October 2020.

                                                        /s/ Yulric. Abez=crymbie:
                                                        Yulric Abercrombie, Esquire
                                                        Fla. Bar No.: 0358400
                                                        ABERCR®1VIBIE, P.A.
                                                        1950 Lee Road, Suite 222
                                                        Winter Park, Florida 32789
                                                        (407) 951-8960 — telephone
                                                        (407) 960-4789 — facsimile
                                                        Attorneys for Plaintiff
                                                       ,.~iiilt•°ie~~.
                                                                    crZii~rcrrc~nzbi~Zcrw:coiri;
                                                         j~crnctli(c7r,ribef c~ c~rrrl~ielaiv: e6in .
